Title: From George Washington to William Pearce, 18 December 1793
From: Washington, George
To: Pearce, William


            
              Mr Pearce,
              Philadelphia 18th Decemr 1793.
            
            The paper enclosed with this letter will give you my ideas, generally, of the course
              of Crops I wish to pursue. I am sensible more might
              be made from the farms for a year or two—but my object is to recover the fields from
              the exhausted state into which they have fallen, by oppressive crops, and to restore
              them (if possible by any means in my power) to health & vigour. But two ways will
              enable me to accomplish this. The first is to cover them with as much manure as
              possible (winter & summer). The 2d a judicious succession of Crops.
            Manure cannot be had in the abundance the fields require; for this reason, and to
              open the land which is hard bound by frequent cultivation and want of proper
              dressings, I have introduced Buck Wheat in the plentiful manner you will perceive by
              the Table, both as a manure, and as a substitute for Indian Corn for horses &ca;
              it being a great ameliorater of the Soil. How far the insufferable conduct of my
              Overseers, or the difficulty of getting Buck Wheat & Oats for Seed, will enable me
              to carry my plan into effect, I am unable at this moment to decide. You, possibly,
              will be better able to inform me sometime hence. Colo. Ball of Leesburgh has promised
              to use his endeavours to procure & send the first to Mount Vernon; but where to get as much of the latter as will answer my
              purposes (unless I send them from this City) I know not; but before
              I can decide on the quantity it may be necessary for me to purchase, it is essential I
              should know the quantity grown on my own estate; and which after I went to Virginia in
              September last I directed should no longer be fed away. The common Oats which are
              brought from the Eastern shore to Alexandria for sale, I would not sow—first, because
              they are not of a good quality—and 2dly because they are rarely, if ever, free from
              Garlick & wild Onions; with which, unfortunately, many of my fields are already
              but too plentifully stocked from the source already mentioned; and that too before I
              was aware of the evil.
            I have already said that the insufferable conduct of my Overseers may be one mean of
              frustrating my plan for the next year—I will now explain myself. You will readily
              perceive by the rotation of Crops I have adopted, that a great deal of Fall plowing is
              indispensible. Of this I informed every one of them, and pointed out the fields which
              were to be plowed at this season. So anxious was I, that this work should be set about
              early, that I made an attempt soon after you were at Mount Vernon in September, to
              begin it; and at several times afterwards repeated the operation in different fields
              at Dogue run farm; but the ground being excessively hard & dry, I found that to
              persevere would only destroy my horses without effecting the object, in the manner it
              ought to be, & therefore I quit it; but left positive directions that it should
              recommence at every farm as soon as ever there should come rain to moysten the
              earth—& to stick constantly at it, except when the horses were employed in
              treading out Wheat (which was a work I also desired might be accomplished as soon as
              possible). Instead of doing either of these, as I ordered, I find by the reports, that
              McKoy has, now & then, plowed a few days only as if it were for amusement. That
              Stuart has but just begun to do it. and that neither Crow, nor Davy at Muddy hole, had
              put a plow into the ground so late as the 7th of this month. Can it be expected then,
              that frosts, Snow & Rain will permit me to do much of this kind of work before
              March or April? When Corn planting, Oats sowing, and Buck Wht for manure, ought to be
              going into the grd, in a well prepared state, instead of having it to flush up at that
              Season—and when a good deal of Wheat is to be got out with the same horses. Crow
              having got out none of his that was stacked in the field, nor
              Stuart & McKoy much of theirs, which is in the same predicament; the excuse being,
              as far as it is communicated to me, that their whole time & force since the month
              of October has been employed in securing their Corn—When God knows little enough of
              that article will be made.
            I am the more particular on this head for two reasons—first to let you see how little
              dependence there is on such men when left to themselves (for under Mr Lewis it was
              very little better)—and 2dly to shew you the necessity of keeping these Overseers
              strictly to their duty—that is—to keep them from running about, and to oblige them to
              remain constantly with their people; and moreover, to see at what time they turn out
              of a morning—for I have strong suspicions that this, with some of them, is at a late
              hour, the consequence of which to the negroes is not difficult to foretell. All these
              Overseers as you will perceive by their agreements, which I herewith send are on
              standing wages; and this with men who are not
              actuated by the principles of honor or honesty, and not very regardful of their
              characters, leads naturally to endulgences—as their profits,
              whatever may be mine, are the same whether they are at a horse
              race or on the farm—whether they are entertaining company (which I believe is too much
              the case) in their own houses, or are in the field with the Negroes.
            Having given you these ideas, I shall now add, that if you find any one of them
              inattentive to the duties which by the articles of agreement they are bound to
              perform, or such others as may reasonably be enjoined, Admonish them in a calm, but
              firm manner of the consequences. If this proves ineffectual, discharge them, at any
              season of the year without scruple or hesitation, & do not pay them a copper;
              putting the non-compliance with their agreemt in bar.
            To treat them civilly is no more than what all men are entitled to, but my advice to
              you is, to keep them at a proper distance; for they will grow upon familiarity, in
              proportion as you will sink in authority, if you do not. Pass by no faults or neglects
              (especially at first)—for overlooking one only serves to generate another, and it is
              more than probable that some of them (one in particular) will try, at first, what
              lengths he may go. A steady & firm conduct, with an inquisitive inspection into
              and a proper arrangement of every thing on your part, will, though it may give more trouble at first, save a great deal in the end—and you may
              rest assured that in every thing which is just, and proper to be done on your part,
              shall meet with the fullest support on mine. Nothing will contribute more to effect
              these desirable purposes than a good example—unhappily this was not set (from what I
              have learnt lately) by Mr Whiting, who, it is said, drank freely—kept bad company at
              my house and in Alexandria—& was a very debauched person—where ever this is the
              case it is not easy for a man to throw the first stone for fear of having it returned
              to him: and this I take to be the true cause why Mr Whiting did not look more
              scrupulously into the conduct of the Overseers, & more minutely into the smaller
              matters belonging to the Farms—which, though individually may be trifling, are not
              found so in the agregate, for there is no addage more true than an old Scotch one,
              that “many mickles make a muckle.”
            I have had but little opportunity of forming a correct opinion of my white Overseers,
              but such observations as I have made I will give.
            Stuart appears to me to understand the business of a farm very well, and seems
              attentive to it. He is I believe a sober man, & according to his own account a
              very honest one. As I never found him (at the hours I usually visited the farm) absent
              from some part or another of his people I presume he is industrious, & seldom from
              home. He is talkative, has a high opinion of his own skill & management—and seems
              to live in peace & harmony with the Negroes who are confided to his care. He
              speaks extremely well of them, and I have never heard any complaint of him—His work
              however, has been behind hand all the year, owing, he says, and as I believe, to his
              having too much plowing to do—and the last omission, of not plowing when he knew my
              motives for wishing it, has been extremely reprehensible—But upon the whole, if he
              stirs early, & works late, I have no other fault to find than the one I have just
              mentioned—His talkativeness & vanity may be humoured.
            Crow is an active man, & not deficient in judgment. If kept strictly to his duty
              would, in many respects, make a good Overseer. But I am much mistaken in his character
              if he is not fond of visiting, & receiving visits. This, of course, withdraws his
              attention from his business, and leaves his people too much to themselves; which produces idleness, or slight work on one side, & flogging on
              the other—the last of which besides the dissatisfaction which it creates, has, in one
              or two instances been productive of serious consequences—I am not clear either, that
              he gives that due attention to his Plow horses & other stock which is necessary,
              although he is very fond of riding the former—not only to Alexandria &ca but about
              the farm, which I did not forbid as his house was very inconvenient to the scene of
              his business.
            McKoy appears to me to be a sickly, slothful and stupid fellow. He had many more
              hands than were necessary merely for his Crop, & though not 70 acres of Corn to
              cultivate, did nothing else. In short to level a little dirt that was taken out of the
              Meadow ditch below his house seems to have composed the principal part of his Fall
              work; altho’ no finer season could have happened for preparing the Second lot of the
              Mill Swamp for the purpose of laying it to grass. If more exertion does not appear in
              him when he gets into better health he will be found an unfit person to overlook so
              important a farm, especially as I have my doubts also of his care & attention to
              the horses &ca.
            As to Butler, you will soon be a judge whether he will be of use to you or not. He
              may mean well, and for ought I know to the contrary may, in something have judgment;
              but I am persuaded he has no more authority over the Negroes he is placed, than an old
              woman would have; and is as unable to get a proper days Work done by them as she
              would, unless led to it by their own inclination wch I know is not the case.
            Davy at Muddy hole carries on his business as well as the white Overseers, and with
              more quietness than any of them. With proper directions he will do very well, &
              probably give you less trouble than any of them, except in attending to his care of
              the stock, of which I fear he is negligent; as there are deaths too frequent among
              them.
            Thomas Green (Overlooker of the Carpenters) will, I am persuaded, require your
              closest attention, without which I believe it will be impossible to get any work done
              by my Negro Carpenters—in the first place, because, it has not been in my power, when
              I am away from home, to keep either him, or them to any settled work; but they will be
              flying from one trifling thing to another, with no other design, I believe, than to
              have the better opportunity to be idle, or to be employed on their own business—and in the next place, because—although authority is given
              to him—he is too much upon a level with the Negroes to exert it; from which cause, if
              no other every one works, or not, as they please, & carve out such jobs as they
              like. I had no doubt when I left home the 28th of Oct. but that the house intended for
              Crow wd have been nearly finished by this time, as in order to facilitate the
              execution I bought Scantling, Plank & Shingles for the building, instead of this I
              do not perceive by his weekly report that a tool has yet been employed in it—nor can I
              find out by the said report that the Barn at Dogue run is in much greater forwardness
              than when I left it.
            To correct the abuses which have crept into all parts of my business—to arrange it
              properly, & to reduce things to system; will require, I am sensible, a good deal
              of time and your utmost exertions; of the last, from the character you bear, I
              entertain no doubt; The other, I am willing to allow, because I had rather you should
              probe things to the bottom, whatever time it may require to do it, than to decide
              hastily upon the first view of them; as to establish good rules, and a regular system,
              is the life, and the Soul of every kind of business.
            These ⟨are general thoughts—In my next letter (which, if possible shall be by the
              next Post) I will go more into detail upon some particular matters. In the mean while
              I remain Your friend & Servant
            
              Go: Washington⟩
            
            
            
              
              Fig. 3. Washington’s drawing of his farms at Mount Vernon, 1793. (Henry E.
                Huntington Library, San Marino, Calif.)
            
            Higher resolution map (1530 x 1133 pixel, 621 KB)
          